STAKELY, Justice.
This is an appeal from a decree of the equity court divorcing Johnnie ITarold Santos (appellee) from the bonds of matrimony on the ground of adultery from Louise Effie Santos (appellant). They were married on or about September 16, 1955.
.In August, .1956, Johnnie Harold!Santos went into the military seryice qf the United *395States and left'for the island of Guam and returned from the military service on December 13, 1957. At that time this suit was instituted.
The cause of the complainant, Johnnie Harold Santos, was submitted on testimony taken orally before the register and not before the court rendering the decree. It accordingly has been our duty on this appeal to sit in judgment on the evidence. Dunn v. Cambron, 268 Ala. 651, 109 So.2d 705.
The cause of the respondent Louise Effie Santos was submitted without evidence.
No good purpose would be served by setting out the evidence in detail in this case. Suffice it to say that we have carefully considered the evidence and have concluded that the court acted correctly in rendering its decree. Accordingly the decree of the lower court is due to be affirmed.
Affirmed.
LAWSON, GOODWYN and MERRILL, JJ., concur.